ELECTRONIC RECORD
                                                                                       WW

      COA#       01-12-01146-CR                           OFFENSE: 29.02 (Robbery)

                 Jay Scott Garrison, Jr. v. The State
      STYLE:     ofTexas                                  COUNTY:         Harris

      COA DISPOSITION:        AFFIRM                      TRIAL COURT:    178th District Court


      DATE: 02/26/2014                     Publish: NO    TC CASE #:      1302172




                                IN THE COURT OF CRIMINAL APPEALS


                Jay Scott Garrison, Jr. v. The State of
      STYLE:    Texas                                          CCA#:

                                                               CCA Disposition:
                                                                                mwt
                 PRO sg                       Petition

      FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                $f/Uc«                                         JUDGE:

      DATE:      f/OiJ&^A^K        /f ZOlj                     SIGNED:                           PC:

      JUDGE:               f,l* Us**«-<.                       PUBLISH:                          DNP:



R0 f^ pcfr/r/f j***
                                                                       JWH^                      MOTION FOR

                                                            REHEARING IN CCA IS:


CP^        o^/#i/^rf                                        JUDGE:




                                                                                      ELECTRONIC RECORD
         'Jsi